On Motion to Dismiss Appear.
The opinion of the Court was delivered by
McEnery, J.
Numerous creditors attached and sequestrated tlie merchandise of the defendants, claiming privileges therein on the property attached and sequestrated for the amount sued for in each case.
The above cases, on motion, were consolidated for convenience of trial.
*240The evidence in each case was introduced separately and a separate judgment was rendered in each ease.
The appellants, who also were seizing creditors, were made defendants in the other suits by other seizing creditors.
The plaintiffs in the consolidated suits obtained an order for the separate appraisement and sale of the merchandise seized in each suit, and it was so appraised and sold. It was agreed between the parties that the goods seized under the several writs of attachment and sequestration should be sold under an order obtained in one of the suits and that the proceeds of the sale should remain in the hands of the sheriff, “ subject to the claims, rights and liens of the various alleged creditors,” and that all parties having obtained orders for separate appraisements and sale of merchandise should be considered as having obtained orders in the case. The merchandise realized over ten thousand dollars and the apx>ellants have claims amounting to over twelve thousand dollars.
The contest was over the amount of the proceeds realized from the sale of the goods seized in each suit.
The matter in dispute in each case is less than two thousand dollars.
It is clear that by consolidating the suits for the purpose of trial, the aggregate amount being over two thousand dollars, can not give this court jurisdiction.
It is therefore ordered that the appeal be dismissed at appellants’ costs.